Citation Nr: 9929148	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-11 174 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder dislocation with 
degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1969 through 
September 1970.  The present appeal ensues from a November 
1997 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board initially notes that in the Informal Hearing 
Presentation submitted in July 1999, the veteran appears to 
raise a claim for total disability based on individual 
unemployability.  However, this matter is not currently 
before the Board, because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for clarification and appropriate action. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's left shoulder disability is currently 
manifested by recurrent dislocation of the left shoulder, 
limitation of motion, chronic instability and degenerative 
joint disease with moderate to moderately severe functional 
loss. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder dislocation with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.20, 4.71, Diagnostic Code 5010, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the evaluation assigned to his left 
shoulder disability does not reflect accurately the severity 
of his symptomatology.  The veteran's assertion of an 
increase in the severity of his left shoulder symptomatology 
is sufficient to establish a well-grounded claim for a higher 
evaluation pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-2 (1992).  Having examined the 
record in support of this claim, the Board also finds that 
the VA has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of the veteran's 
claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 
The RO has evaluated the veteran's left shoulder disability 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010 and DC 5202.  Service medical records and VA 
treatment records reveal that the veteran is right handed.  
DC 5010 provides that arthritis, due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis 
pursuant to DC 5003.  DC 5003 provides for a 20 percent 
evaluation with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The veteran is currently 
receiving the maximum benefit under DC 5010.  DC 5202 
provides for a 20 percent evaluation for either arm where 
there are infrequent episodes of recurrent dislocation of the 
scapulohumeral joint and guarded movement only at the 
shoulder level, or where there is malunion with moderate 
deformity of either arm.  A 30 percent rating is appropriate 
for the major arm (20 percent for the minor arm) where there 
is malunion with marked deformity of the arm or where there 
is recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is warranted for fibrous union of the 
minor arm.

In addition to DC 5010 and DC 5202, the Board will also 
consider DC 5200, DC 5201 and 5203.  VA examination, 
hospitalization and x-ray reports dated as early as June 1973 
reflect that the veteran has degenerative arthritis of the 
left shoulder.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is to be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint affected.  Diagnostic Codes 5200 and 
5201 govern limitation of motion of the shoulder and arm.  
They provide that where favorable ankylosis of scapulohumeral 
articulation is present, with abduction to 60 degrees, and 
the claimant can reach mouth and head, a 20 percent 
disability evaluation is appropriate if the minor shoulder is 
affected, or a 30 percent disability evaluation is 
appropriate if the major shoulder is affected.  Additionally, 
a 30 percent evaluation is warranted for intermediate 
ankylosis of scapulohumeral articulation between favorable 
and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Limitation of motion of the arm at shoulder level is to be 
rated as 20 percent disabling, as is limitation of motion of 
the minor arm midway between the side and shoulder level.  A 
30 percent evaluation is warranted for the minor arm where 
there is limitation of motion of the arm to 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5201.  When, 
however, limitation of motion of the specific joint or joints 
involved is noncompensable under the applicable code, an 
evaluation of 10 percent may be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

DC 5203 provides for a 20 percent evaluation for either arm 
for nonunion of the clavicle or scapula with loose movement 
or dislocation of the clavicle or scapula.  The veteran is 
currently receiving the maximum benefit allowed under this 
disability code.  For the reasons stated below, the Board 
finds that the veteran's left shoulder disability more nearly 
approximates a 20 percent evaluation under DC 5202.  

The veteran dislocated his left shoulder during his period of 
active service in 1969.  Thereafter, the veteran underwent 
several surgeries to correct recurrent instability of the 
left shoulder.  Relevant medical evidence of record shows the 
following.  In a March 1989 VA examination report, it was 
noted that the veteran had a loss of muscle mass in the 
anterior shoulder joint on the left of a mild to moderate 
degree.  The veteran's range of motion was limited to 100 
degrees of abduction and 130 degrees of flexion.  Passively, 
the veteran had full range of motion.  The veteran had pain 
with active motion, but no instability of the joint was 
demonstrated.  The veteran was diagnosed with postoperative 
chronic subluxation of the left shoulder, symptomatic with 
limitation of motion.

An October 1997 VA examination report reflects that the 
veteran reported being unemployed since the summer of 1997, 
but no objective findings were made to show that the 
veteran's unemployment was related to his left shoulder 
disability.  The veteran complained of his shoulder popping 
out of joint and stated that he was unable to do any work 
above the head using his left arm due to pain and limitation 
of motion.  The VA examiner noted mild loss of muscle mass in 
the anterior shoulder girdle muscles, but no obvious muscle 
mass loss in the left upper extremity.  Actively, the veteran 
had limitation of motion of the left shoulder joint with 
forward flexion limited to 125 degrees and pain with any 
movement beyond 90 degrees of forward flexion.  Shoulder 
abduction was limited to 110 degrees and the veteran had pain 
after 45 degrees of abduction.  The veteran had full backward 
extension with only minimal pain.  The VA examiner's 
impression was post-operative recurrent dislocation of the 
left shoulder, symptomatic with limitation of motion, with 
chronic impingement syndrome, chronic instability and 
degenerative joint disease with moderate to moderately severe 
functional loss.  

A January 1997 x-ray of the veteran's left shoulder revealed 
degenerative changes of the glenohumeral joint, showing 
significant progression when compared with previous x-rays 
taken in 1990.  An August 1997 VA treatment record shows that 
the veteran had abduction to 100 degrees and forward flexion 
to 110 degrees.  The veteran was diagnosed with degenerative 
joint disease and instability of the left shoulder.  A 
November 1997 VA treatment report reflects that the veteran 
continued to be diagnosed with degenerative joint disease.

The aforementioned evidence demonstrates that the veteran has 
moderately limited shoulder abduction and forward flexion, 
pursuant to 38 C.F.R. § 4.71, Plate I.  (showing normal 
shoulder motion as extending from 0 to 180 degrees of forward 
flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees 
of internal and external rotation).  Additionally, clinical 
diagnoses of chronic instability and recurrent dislocation of 
the left shoulder have substantiated the veteran's complaints 
that his shoulder pops out of joint.  There is no evidence 
that the veteran has a fibrous union of the humerus.  The 
Board believes these findings are sufficient to establish 
that the veteran has recurrent dislocations of the humerus at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level, thereby 
warranting the assignment of a 20 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5202.  Additionally, the 
record reveals that the veteran suffers from functional loss 
due to pain, however, because DC 5202 is predicated on a loss 
of motion, the veteran is not entitled to an evaluation in 
excess of 20 percent based on DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1998).  The RO's assignment of the 20 percent 
evaluation for the veteran's left shoulder disability was 
thus proper.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an evaluation in excess of 20 percent in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the Board finds that a 20 percent 
evaluation more nearly approximates his current disability 
picture.  

The veteran and his representative have also requested the 
Board to consider an extra schedular evaluation.  A review of 
the record shows that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
disability.  His disability has not been shown to cause 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or to necessitate 
frequent periods of hospitalization, and it has not rendered 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  Further, while the Board acknowledges that the 
veteran advised a VA physician in May 1985 and a VA examiner 
in October 1997 that he was unemployed due to his left 
shoulder disability, the veteran has not submitted any 
records containing objective evidence to substantiate his 
claim that he is unable to maintain gainful employment as a 
result of his left shoulder disability.  Consequently, in the 
absence of such evidence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a left shoulder dislocation with degenerative 
arthritis is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

